United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1571
                                  ___________

Stephen Andrew Hodgson, Sued as           *
Stephen A. Hodgson,                       *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
David Crist, Warden of MCF-STW;           *
Tim Lanz, Assistant to the Warden;        *     [UNPUBLISHED]
Regina Stepney, MCF-STW                   *
Caseworker; Kari Jo Ferguson,             *
Assistant Attorney General; John Doe, *
unknown at this time, in their individual *
and official capacities,                  *
                                          *
              Appellees.                  *
                                    ___________

                         Submitted: September 4, 2003
                             Filed: September 19, 2003
                                  ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Minnesota inmate Stephen A. Hodgson (Hodgson) sued defendants under 42
U.S.C. § 1983, claiming they violated his First Amendment rights to free speech and
access to the courts, and denied him due process, by issuing “no-contact” orders,
without a hearing, which prohibited him from contacting various individuals he
alleged had deprived him of property rights. Hodgson further alleged defendants
retaliated against him for seeking legal redress by destroying or altering records
verifying he had received a GED, thereby blocking him from receiving pay increases
at his prison work assignment. The district court1 granted defendants summary
judgment on all counts.

      After de novo review, see Owens v. Scott County Jail, 328 F.3d 1026, 1026
(8th Cir. 2003) (per curiam) (standard of review), we conclude summary judgment
was appropriate for the reasons set forth in the thorough report and recommendation
adopted by the district court.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Susan
Richard Nelson, United States Magistrate Judge for the District of Minnesota.
                                        -2-